United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-2839
                                      ___________

Thomas McDonald,                            *
                                            *
             Plaintiff - Appellant,         *
                                            *      Appeal from the United States
             v.                             *      District Court for the Western
                                            *      District of Missouri
John Deere Company; Deere &                 *
Company,                                    *        [UNPUBLISHED]
                                            *
             Defendants - Appellees.        *

                                      ___________

                             Submitted: February 11, 1998
                                 Filed: April 8, 1998
                                    ___________

Before WOLLMAN and LOKEN, Circuit Judges , and BOGUE,1 Senior District
      Judge.
                        ___________

PER CURIAM.

        Thomas McDonald appeals from the adverse decisions of the judge and the jury
in this product liability lawsuit. After a careful review of the law and the record in this
case, we reject McDonald's contention that the district court improperly




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
granted partial summary judgment to Deere on McDonald's claim that Deere owed a
duty to McDonald to equip a mower with a rollover protection system. We likewise
reject McDonald's contention that the district court misinstructed the jury on the issue
of assumption of the risk/contributory fault. Having reviewed the challenged
instructions under the appropriate standards of review, we conclude that they accurately
reflect the applicable law and do not require reversal. We further find that there is
sufficient evidence in support of the jury verdict. Having considered McDonald's
remaining contentions under well-established standards, we find no error that would
require reversal. Because an opinion would have no precedential value, we affirm the
district court without further discussion. See 8th Cir. R. 47B.

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-